Judgment, Supreme Court, New York County (Herbert J. Adlerberg, J.), rendered March 27, 1989, convicting defendant, after a jury trial, of two counts of robbery in the second degree and sentencing him, as a predicate violent felon, to concurrent indeterminate prison terms of from 6 to 12 years, unanimously affirmed.
At approximately 1:00 a.m. on May 20, 1988, Nicholas *245Poccia was beaten and robbed by defendant and another man on 32nd Street between Broadway and Fifth Avenue. As the attackers fled, Poccia grabbed defendant, and struggled with him until the police arrived.
On direct examination, over defendant’s objection, the arresting officer testified that after he separated Poccia and defendant, he made inquiries and arrested defendant. The prosecutor commented on this testimony in her opening and summation arguments. Notwithstanding that the officer’s testimony implicitly bolstered that of Poccia, it was clearly harmless in light of the reliable identification testimony and overwhelming evidence of guilt (People v Johnson, 57 NY2d 969; People v Crimmins, 36 NY2d 230). Concur—Kupferman, J. P., Sullivan, Carro and Milonas, JJ.